       Case: 1:11-dp-20351-JJH Doc #: 14 Filed: 05/20/20 1 of 2. PageID #: 75




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Virginia Berkley,                                                 Case No. 1:11-dp-20351

                        Plaintiff,

        v.                                                        ORDER


DePuy Orthopaedics, Inc., et al.,

                        Defendants.


        On December 13, 2016, I granted the request of counsel for the Plaintiff to withdraw from

this case and ordered the Plaintiff to notify the Court as to whether she intended to obtain new

counsel or proceed pro se no later than January 31, 2017. (Doc. No. 9 at 1). Further, I notified

Plaintiff that her case would be dismissed for want of prosecution if she did not respond by that

date. (Id.). Plaintiff did not comply with this order. Defendants have filed a motion to dismiss this

case pursuant to Rule 41(a). (Doc. No. 13). The motion is unopposed.

        Rule 41(b) permits a court to dismiss an action or a claim if “the plaintiff fails to prosecute

or to comply with these rules or a court order . . . .” Fed. R. Civ. P. 41(b). In contemplating this

course, the court must consider its “need to manage its docket, the public's interest in expeditious

resolution of litigation, and the risk of prejudice to a defendant because the plaintiff has failed to

actively pursue its claims” while also keeping in mind “the policy which favors disposition of cases

on their merits.” Little v. Yeutter, 984 F.2d 160, 162 (6th Cir. 1993).
       Case: 1:11-dp-20351-JJH Doc #: 14 Filed: 05/20/20 2 of 2. PageID #: 76



       While a dismissal with prejudice admittedly is a harsh sanction, Plaintiff was on notice of the

potential for such a result and she has taken no action in the intervening three years. Therefore, I

grant Defendants’ motion to dismiss, (Doc. No. 13), and dismiss this case with prejudice.

       So Ordered.



                                                       s/ Jeffrey J. Helmick 5/20/20
                                                       United States District Judge
